 LOCAL 62, INTERNATIONAL LONGSHOREMEN'S UNIONLocal 62, International Longshoremen's and Ware-housemen's Union and Chevron U.S.A., Inc. andPuget Sound Tug and Barge Company and InlandBoatmen's Union of the Pacific, District Union,Seafarers' International Union of North America,AFL-CIO,' Party in Interest. Cases 19-CD-283and 19-CD-287March 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on October 11, 1977, in Case19-CD-283 by Chevron U.S.A., Inc. (herein calledChevron), and a charge filed on November 10, 1977,in Case 19-CD-287 by Puget Sound Tug and BargeCompany (herein called Puget Sound), and dulyserved on Local 62, International Longshoremen'sand Warehousemen's Union (herein called the Re-spondent or Local 62), the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 19, issued an order consolidatingcases, consolidated complaint, and notice of hearingon September 19, 1978, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(D) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charges, order consolidatingcases, consolidated complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the con-solidated complaint with proposed amendments al-leges in substance that Respondent has violated Sec-tion 8(b)(4XD) of the Act by picketing the Chevrondock at Ketchikan, Alaska, from about October 6,1977, until about October 13, 1977, with an object offorcing or requiring Chevron or Puget Sound orSoutheast Stevedoring Company (herein calledSoutheast) or United Transportation Company(herein called United), or any of them, to assign toemployees represented by Respondent the work of"shoreside tieing and untieing of tug-drawn bargesoperated by Puget Sound at the Chevron dock inKetchikan, Alaska," notwithstanding that neitherChevron, nor Puget Sound, nor Southeast, norUnited, nor any of them, was at the time failing toconform to an order of certification of the Board de-termining the bargaining representative for the em-I General Counsel's motion to correct name of Party in Interest is herebygranted.ployees performing the work. The consolidated com-plaint further alleges that Respondent failed andrefused to abide by the Board's Decision and Deter-mination of Dispute2in the underlying 10(k) proceed-ing which awarded the disputed work to employeesrepresented by Inland Boatmen's Union of the Pa-cific, District Union, Seafarers' International Unionof North America, AFL-CIO (herein called IBU),and has continued to demand that Chevron, or PugetSound, or Southeast, or United, or any of them, as-sign the disputed work to employees who are repre-sented by Respondent. Thereafter, Respondent filedan answer admitting in part and denying in part theallegations of the consolidated complaint, submittinga defense, and requesting that the consolidated com-plaint be dismissed.On November 3, 1978, counsel for the GeneralCounsel filed with the Board a "Motion to Transferand Continue Cases Before the Board, for SummaryJudgment, to Correct Name of Party in Interest, andto Amend Consolidated Complaint," with appendicesattached. In his motion, the General Counsel requeststhat the Board take notice of all relevant facts anddocuments in the underlying 10(k) record in the pro-ceedings, and moves that the Board correct its refer-ences to the Party in Interest in the proceedings, toamend the consolidated complaint in certain respects,and to strike certain denials in Respondent's answer.General Counsel submits, in effect, that Respondentin its answer seeks to relitigate the 10(k) issues whichwere determined by the Board, that the Respondenthas failed and refused to comply with the Board'sDecision and Determination of Dispute, and that fail-ure to comply with said Decision under the circum-stances constitutes a continuing violation of Section8(bX4)(D) of the Act. General Counsel further re-quests that the motion be granted and that the Boardissue a Decision and Order striking as frivolous thedenials in Respondent's answer, containing findingsof fact consistent with the allegations of the consoli-dated complaint, and containing conclusions of lawthat Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(bX4XD) of theAct and provisions for appropriate remedial relief.On November 6, 1978, Respondent filed a reply tothe General Counsel's motion wherein Respondentadmits that the correct name of the Party in Interestis as it appears in the motion; does not specificallyoppose the motion to amend the consolidated com-plaint; denies that it failed to specifically deny certainallegations of the consolidated complaint; disputesGeneral Counsel's characterization of certain of itsdenials of allegations of the consolidated complaint as2 Local 62. International Longshoremen's and Warehousemen's Union(Chevron U.S.A.. Inc.), 237 NLRB 835 (1978).241 NLRB No. 26205 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"frivolous"; moves that certain paragraphs of Gen-eral Counsel's motion be stricken; alleges that the De-cision and Determination of Dispute issued by theBoard is contrary to the facts and the law; and affir-matively seeks review by the Board of the 10(k) deter-mination.On November 28, 1978, the Board issued an ordertransferring proceedings to the Board and a NoticeTo Show Cause why the General Counsel's motionshould not be granted. On December 4, 1978, Re-spondent filed a response to Notice To Show Cause,stating that its opposition to General Counsel's mo-tion is set forth in its November 6, 1978, reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentReview of all the records, including those of theunderlying 10(k) proceeding, indicates that a hearingwas held November 21 and 22, 1977, pursuant to Sec-tion 10(k) of the Act. On August 24, 1978, the Boardissued a Decision and Determination of Dispute find-ing, inter alia, that there was a jurisdictional disputebetween Respondent and IBU, and that there wasreasonable cause to believe that Respondent hadsought to resolve the dispute by means proscribed bySection 8(b)(4)(D) of the Act. In pertinent part, theBoard awarded the disputed work of performing theshoreside tieing and untieing of tug-drawn barges op-erated by Puget Sound at the Chevron dock inKetchikan, Alaska, to employees represented by IBU,and found that Respondent was not entitled to securesuch work through means proscribed by Section8(b)(4)(D) of the Act. The Board further ordered Re-spondent to notify the Regional Director, in writing,within 10 days, whether or not it would comply withthe award. Not having been so notified, the RegionalDirector issued the instant consolidated complaint.In its answer and in its reply to General Counsel'smotion, Respondent contends, in substance, that theDecision and Determination of Dispute is contrary tothe facts and the law and that the law is correctlystated in the dissenting opinion of Chairman Fanningin that Decision. Respondent further stated that itseeks review by the Board of the 10(k) determinationin the light of the entire record.The facts of this case were not in dispute in the10(k) proceeding and close examination of Respon-dent's answer reveals that there is no real issue of factat this stage of the proceeding, either. In the Decisionand Determination of Dispute the Board found rea-sonable cause to believe that a jurisdictional disputeexisted and that Section 8(b)(4)(D) of the Act hadbeen violated. Upon review of the entire record in thisproceeding, and for the reasons set forth in the Deci-sion and Determination of Dispute, we do not acceptRespondent's position that the facts herein do notpresent a jurisdictional dispute on the ground that thepicketing had been undertaken to preserve workwhich had previously been performed by employees itrepresented. We find, on the basis of the undisputedfacts herein, that Respondent's contentions in opposi-tion to this motion are without merit. We further findthat Respondent has engaged in conduct proscribedby Section 8(b)(4)(i) and (ii)(D) of the Act, and hascontinued to engage in such conduct by not comply-ing with the Board's 10(k) award. Accordingly, wegrant the General Counsel's Motion for SummaryJudgment.3Upon the entire record in this proceeding, theBoard makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSChevron U.S.A., Inc.. is now, and has been at alltimes material hereto, a California corporation withoffices and places of business in California andAlaska, and it is engaged in the exploration for andproduction and marketing of petroleum productswithin several States of the United States. During arecent representative 12-month period, Chevron, inthe course and conduct of its business operations, re-ceived or caused to be sent across state lines goodsand services valued in excess of $50,000.Puget Sound Tug and Barge Company is now, andhas been at all times material hereto, a Washingtoncorporation with offices and places of business inWashington and Alaska, where it is engaged in thebusiness of transporting goods by tug and barge be-tween the State of Washington and other States, in-cluding Alaska. During a recent representative 12-month period, Puget Sound, in the course and con-duct of its business operations, received in excess of$50,000 in revenues from providing its aforemen-tioned interstate transportation services.We find, on the basis of the foregoing, that Chev-ron and Puget Sound are, and have been at all timesmaterial hereto, employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.General Counsel's motion to amend the consolidated complaint is herebygranted. General Counsel's motion to strike certain of Respondent's denialsin its answer as frivolous is hereby denied. Respondent's motion that certainparagraphs of General Counsel's motion be stricken is hereby denied.206 LOCAL 62, INTERNATIONAL LONGSHOREMEN'S UNIONII. LABOR ORGANIZATIONS INVOLVEDLocal 62, International Longshoremen's and Ware-housemen's Union, and Inland and Boatmen's Unionof the Pacific, District Union, Seafarers' InternationalUnion of North America, AFL-CIO, are labor or-ganizations within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeChevron operates a bulk petroleum plant inKetchikan, Alaska, where various types of petroleumproducts are received, stored, and distributed. TheChevron plant in Ketchikan has a large dock, an of-fice, and petroleum storage tanks. Puget Sound is awholly owned subsidiary of Crowley Maritime Cor-poration and is engaged in transporting goods by tugand barge. United Transportation Company, anotherCrowley subsidiary, owns and operates barges whichcarry bulk products.Prior to September 1977, Chevron used its ownself-propelled tankers to deliver bulk petroleum prod-ucts to the Chevron plant in Ketchikan from refiner-ies in California and Nikiski, Alaska. During this pe-riod, when the self-propelled tankers called at theChevron dock, Southeast was notified and sent long-shoremen represented by Local 62 to tie up the shipby handling the shoreside lines. The Local 62 long-shoremen performed similar duties in untieing thetankers.There was a shift in Chevron operations in Septem-ber 1977. Chevron and Puget Sound entered into anagreement which provided that Chevron's petroleumproducts would be hauled by tug and barge, ratherthan by tanker. The barge used in accord with theagreement belonged to United, and the tug belongedto Puget Sound. On September 22, 1977, the tug andbarge arrived in Ketchikan at the Chevron dock. Atthat time, Southeast received a request for longshore-men for shoreside linehandling duties. Employeesrepresented by Local 62 were sent and assisted intieing up the barge.The next trip of the tug and barge was made onOctober 6, 1977. Prior to that time, Chevron and Pu-get Sound informed Local 62 and Southeast that theservices of the longshoremen would no longer beneeded for the shoreside linehandling. Instead, thetieing and untieing of the barge would be done bymembers of tug crew, who were represented by IBU.On October 6, 1977, Local 62 engaged in picketing atthe Chevron dock for the purpose of forcing Chevron,or Puget Sound, or United, or Southeast, or any ofthem, to assign to employees represented by Local 62the handling of the shoreside lines involved in themooring and unmooring of the barge, which workhad been assigned to and was being performed byemployee crew members of the tug and barge. Thepicketing continued until approximately October 13,1977.B. The Determination of DisputeOn August 24, 1978, the Board issued its 10(k)award, assigning the work of performing the shore-side tieing and untieing of tug-drawn barges operatedby Puget Sound at the Chevron dock located atKetchikan, Alaska, to employees represented by IBU.The Board also found, inter alia, that Local 62 wasnot entitled to force or require Chevron or PugetSound to assign such work to employees representedby Local 62 by means proscribed by Section8(b)(4)(D) of the Act.C. Respondent's Refusal To ComplySince on or about August 24, 1978, Respondent hasfailed and refused to comply with the above-men-tioned Decision and Determination of Dispute, hasfailed and refused to notify the Regional Director forRegion 19 that Respondent will comply with theBoard's Decision and Determination of Dispute, al-though Respondent has been afforded a fair opportu-nity to do so, and has continued to demand the dis-puted work.On the basis of the foregoing and the entire recordin this proceeding, we find that Respondent, by refus-ing to comply with the Decision and Determinationof Dispute and by continuing to demand the disputedwork, violated Section 8(b)(4)(i) and (ii)(D) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i)and (ii)(D) of the Act, we shall order that Respondentcease and desist therefrom and take certain affirma-207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive action designed to effectuate the policies of theAct.The Board, on the basis of the foregoing facts, andthe entire record, makes the following:CONCLUSIONS OF LAW1. Chevron U.S.A., Inc., and Puget Sound Tug andBarge Company are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 62, International Longshoremen's andWarehousemen's Union, and Inland Boatmen'sUnion of the Pacific, District Union, Seafarers' Inter-national Union of North America, AFL-CIO, are la-bor organizations within the meaning of Section 2(5)of the Act.3. Respondent has violated and is violating Section8(b)(4)(i) and (ii)(D) of the Act by failing and refusingto comply with the Board's Decision and Determina-tion of Dispute and by continuing to demand the dis-puted work, thereby threatening, coercing, and re-straining Chevron, Puget Sound, and other personsengaged in commerce or in an industry affecting com-merce and inducing and encouraging individuals em-ployed by them to cease performing the disputedwork with an object of forcing or requiring Chevron,Puget Sound, Southeast, United, or any of them toassign the work of shoreside tieing and untieing oftug-drawn barges operated by Puget Sound at theChevron dock in Ketchikan, Alaska, to employeesrepresented by Respondent by means proscribed bySection 8(b)(4)(D) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Local62, International Longshoremen's and Warehouse-men's Union, Ketchikan, Alaska, its officers, agents,and representatives, shall:1. Cease and desist from refusing to comply withthe Board's Decision and Determination of Dispute,and from picketing or in any other manner threaten-ing, coercing, or restraining Chevron U.S.A., Inc., Pu-get Sound Tug and Barge Company, or any otherperson engaged in commerce or in an industry affect-ing commerce, and from inducing and encouragingany individual employed by them to cease performingthe disputed work, where an object thereof is to forceor require Chevron U.S.A., Inc., Puget Sound Tugand Barge Company, Southeast Stevedoring Com-pany, United Transportation Company, or any otheremployer to assign the work of the shoreside tieingand untieing of tug-drawn barges operated by PugetSound Tug and Barge Company at the ChevronU.S.A., Inc., dock in Ketchikan, Alaska, to employ-ees represented by Respondent rather than to em-ployees represented by Inland Boatmen's Union ofthe Pacific, District Union, Seafarers' InternationalUnion of North America, AFL-CIO.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its business offices and meeting hallcopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 19, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish the Regional Director for Region 19with signed copies of such notices for posting byChevron U.S.A., Inc., and Puget Sound Tug andBarge Company, if they are willing, in places wherenotices to employees are customarily posted.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN FANNING, dissenting:I dissent from the Board's decision to grant theGeneral Counsel's Motion for Summary Judgmentfor the reasons stated in my dissenting opinion in theunderlying 10(k) proceeding, 237 NLRB 835 (1978).In my opinion the facts do not present a jurisdictionaldispute.I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with theBoard's Decision and Determination of Dispute,or picket or in any other manner threaten, co-erce, or restrain Chevron U.S.A., Inc.. PugetSound Tug and Barge Company, or any otherperson engaged in commerce or in an industry208 LOCAL 62, INTERNATIONAL LONGSHOREMEN'S UNIONaffecting commerce, or induce or encourage anyindividual employed by them to cease perform-ing the disputed work, where an object thereof isto force or require Chevron U.S.A., Inc., PugetSound Tug and Barge Company, SoutheastStevedoring Company, United TransportationCompany, or any other employer, to assign thework of the shoreside tieing and untieing of tug-drawn barges operated by Puget Sound Tug andBarge Company at the Chevron U.S.A., Inc.,dock in Ketchikan, Alaska, to employees we rep-resent, rather than to employees who are repre-sented by Inland Boatmen's Union of the Pacific,District Union, Seafarers' International Union ofNorth America, AFL-CIO.LOCAL 62, INTERNATIONAL LONGSHORE-MEN'S AND WAREHOUSEMEN'S UNION209